Citation Nr: 0417004	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-24 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim for entitlement to service 
connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, diagnosed as depression.

3.  Entitlement to service connection for right shoulder and 
deltoid muscle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION


The veteran served on active duty from November 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from rating determinations by the Columbia, South Carolina, 
Regional Office (RO).


FINDINGS OF FACT

1.  A claim for service connection for PTSD was denied by the 
RO in June 1982.  The veteran did not perfect an appeal 
within one year thereafter.

2.  A rating action in July 1989 held that no new and 
material evidence was submitted to reopen a claim for 
entitlement to service connection for PTSD.  The veteran was 
notified and did not appeal.  

3.  There is no competent evidence which shows that the 
veteran had an acquired psychiatric disorder while in 
service, that a psychosis manifested to a compensable degree 
within one year following the veteran's separation from 
active military service, or that any current psychiatric 
disorder is related to the veteran's service.

4.  The veteran has not presented competent medical evidence 
of a nexus between service and his current right shoulder 
disability.


CONCLUSIONS OF LAW

1.  The RO's denial of the claim for PTSD in July 1989 is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).  

2.  No new and material evidence has been received to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

3.  The veteran is not shown to have an acquired psychiatric 
disorder, claimed as depression, due to disease or injury, 
which was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).

4.  The veteran is not shown to have a right shoulder and 
deltoid muscle disability due to disease or injury, which was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The Board is cognizant of the holding in Pelegrini v. 
Principi, 17 Vet. App 412 (2004), wherein the United States 
Court of Appeals for Veterans Claims held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 11.  Pelegrini further held 
that the Secretary failed to demonstrate that, " lack of 
such a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id 
at 13.  In the present case, notice was given the appellant 
prior to the rating action in August 2002, in a letter dated 
in February 2002.  He was advised of the applicable law and 
regulations in the October 2002 statement of the case.

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant has 
sufficient notice of the type of information needed to 
support said claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with 
respect to said issue on appeal.  Accordingly, appellate 
review may proceed without harm or prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

1.	New and Material Evidence to Reopen Claim 
for Service Connection for PTSD

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West , 155 F.3d 1356 
(Fed. Cir. 1998).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine, as articulated 
in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, in this case, since the RO decision dated in 
July 1989.  See Hickson v. West,  12 Vet. App. 247, 251 
(1999).

It should be noted that the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed  on or after August 29, 2001.  As 
previously stated, the veteran's claim was filed in July 
2001.  As a result, the amended regulatory provisions 
governing new and material evidence is not applicable to the 
veteran's claim to reopen.  Consequently, the current appeal 
will be decided under the old version of § 3.156(a) as is 
outlined in the decision below.

PTSD 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2003).  If a veteran did not engage in combat, his 
statements and testimony are inadequate to prove the 
occurrence of a stressor in service; such a stressor must be 
established by official service records or other credibile 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App.  283 (1994).  [The Board 
notes that 38 C.F.R. § 3.304(f) was amended effective March 
7, 2002; however, the changes pertain primarily to claims 
involving personal assaults.  The veteran's contentions do 
not involve a personal assault.]  

In June 1982, the RO denied the veteran's claim of service 
connection for PTSD finding that the current evidence tended 
to show that the veteran had a personality disorder with 
alcohol addiction.  The RO also determined that there was no 
evidence of a recognizable stressor in service.  

Evidence before the RO at the time of its decision in June 
1982 included, the veteran's claim for service connection, 
his service medical records, a post-service VA 
hospitalization record dated in March 1979, an April 1982 
stressor statement and a May 1982 VA examination report.  

Service medical records do not include any signs, symptoms or 
diagnosis of a psychiatric disorder.  Two months after his 
separation from service, he entered the National Guard.  He 
indicated on his National Guard enlistment examination in 
March 1972, that he had symptoms of depression, memory loss 
and nervous trouble.  The examiner noted the veteran had 
frequent depression but was able to function well.  The 
veteran's psychiatric system was clinically evaluated as 
normal.  

Service personnel records show that the veteran served in 
Vietnam but did not receive any decorations or awards 
indicative of combat.

Post service records include a diagnosis of depressive 
neurosis made during VA hospitalization in March 1979.  

In an April 1982 statement the veteran gave an account of the 
deaths of many friends who were killed by rocket and mortar 
attacks and that on another occasion an entire barracks was 
destroyed.  He stated that he could not remember names, 
dates, places or units involved.

In May 1982, a VA examiner diagnosed probable chronic alcohol 
abuse and borderline personality disorder.  The examiner 
concluded that the weight of the clinical evidence was 
against a diagnosis of PTSD.  Additional evidence submitted 
by the veteran included several hospitalization reports dated 
in February, March and June of 1982.  The records contain 
diagnoses of major depressive disorder, alcohol abuse and 
personality disorder.  

In July 1989, the RO found that new and material evidence to 
reopen the veteran's claim of service connection for PTSD had 
not been submitted.  The newly submitted evidence included VA 
outpatient treatment records and hospitalization reports 
dated from January 1981 to April 1983.  These records show 
the veteran was hospitalized in April 1983 for treatment of 
alcohol abuse, mixed personality disorder and history of 
major depression.  In its decision, the RO noted the finality 
of the prior RO decision and determined that the additional 
evidence was not sufficient to alter the basic facts upon 
which the prior decision was predicated.  

The additional evidence associated with the veteran's claims 
file since the RO's July 1989 denial consists of VA and 
private medical records dated from 1987 to 2003.  These 
records include diagnoses of dysthymic disorder, alcohol 
dependence, conversion disorder, brief reactive psychosis, 
borderline personality, depression, bipolar disorder and 
schizotypal personality.  PTSD was initially diagnosed in 
October 2002 by a VA nurse practitioner, with no explanation 
as to the bases for this diagnosis, and was not confirmed by 
either a VA psychiatrist or psychologist.  Also received was 
a PTSD Questionnaire in which the veteran described seeing a 
helicopter blown up by enemy fire.  He described seeing body 
parts and picking up a helmet with a part of a head still 
inside.  On another occasion while in a convoy a truck ahead 
of him was blown up by enemy fire.  He described witnessing a 
soldier injured in an attack who lost his arms and legs.  He 
again described the attack on the barracks by mortars and 
rockets.  He did not report specific details. 

At the time of the July 1989 RO decision denying the 
veteran's claim for service connection for PTSD, there was no 
credible evidence of combat, or supporting evidence that his 
claimed stressors actually occurred.  These matters are still 
in issue.  

The veteran has provided general accounts of his alleged 
stressor experiences.  The RO asked the veteran to provide 
specific details as to his alleged experiences.  The veteran 
has continued to make only vague, general allegations about 
his stressful in-service experiences,and has not, at any 
time, provided names of people he saw killed or injured or 
sufficient details about any specific stressful incident to 
facilitate independent efforts to corroborate the occurrence 
of the claimed events.  

The Board finds that the evidence submitted or associated 
with the record since the July 1989 RO decision, in 
particular the evidence which reflects a diagnosis of PTSD, 
is new, in the sense that it was not of record when the RO 
denied the claim.  However, where PTSD is shown as a 
diagnosis in those records, such is offered without specific 
discussion of the DSM-IV criteria and without clear 
attribution of any PTSD diagnosis to a verified stressor.  
Therefore, this evidence is not material.  38 C.F.R. 3.156(a) 
(2003).  On the other hand, the Board notes that the 
veteran's stressors, which were alleged with few details by 
him during multiple hospitalizations between 1979 and 2002 
did not result in a diagnosis of PTSD.  Because of this, the 
Board accords less probative value to the findings of PTSD in 
the VA clinical records, as compared to the contrary evidence 
in the VA and private hospitalization reports.  

Simply stated, the record remains devoid of evidence 
corroborating the occurrence of the veteran's claimed 
stressors, a clear regulatory prerequisite for a grant of 
service connection for PTSD.  Hence, the evidence is 
cumulative and not both new and material on the key point.  
Therefore, the evidence presented by the veteran does not 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2003).  Accordingly, the Board 
finds that new and material evidence has not been received 
with regard to the veteran's claim for service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).

2  Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  

The Court has established rules for the granting of claims 
based upon the chronicity and continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).  The Court has ruled that 
the chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be granted or reopened on the basis of § 
3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that post-service symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 493 (1997).  The rules 
concerning chronicity and continuity of symptomatology, 
however, still require "medical expertise " to relate the 
veteran's present disability to his or her post-service 
symptoms.  Savage , 10 Vet. App. at 497-98.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Depression

Factual Background

The veteran's service medical records are silent for 
complaints or findings of any psychiatric disorder.  About 2 
moths after his separation from service, the veteran indicate 
that on his National Guard enlistment examination in March 
1972 that he had symptoms of depression, memory loss and 
nervous trouble.  The physician provided no summary or 
elaboration, but did note the veteran had frequent depression 
but was able to function well.  The veteran's psychiatric 
system was clinically evaluated as normal.  The remaining 
records are otherwise negative for psychiatric complaints, 
findings, or treatment.

The post service medical records cover a period from 1979 to 
2003.  The first post service diagnosis of a psychiatric 
disorder is found in a hospital summary report dated March 
1979.  The remaining records show that the veteran had been 
in and out of one hospital after another for many years and 
had mostly been involved at the VA since 1979.  Multiple 
psychiatric diagnoses, including personality disorder, 
alcohol dependence, dysthymia, conversion disorder, 
depression, schizophrenia, bipolar affective disorder, were 
made by both VA and private physicians.  However, these 
treatment records do not, in any way, suggest that the an 
acquired psychiatric disorder originated during his military 
service.  

Analysis

Following review of the evidence the Board finds that 
although the veteran was noted to have frequent depression in 
service, there is no evidence of current chronic disease 
process.  See Clyburn v. West , 12 Vet.App. 296, 301 (1999).  
That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

The earliest recorded medical history places the presence of 
depression in 1979, approximately 7 years after his 
separation from active service in 1972.  Moreover, no medical 
expert of record has suggested that the veteran's current 
psychiatric disorder, claimed as depression, began during 
military service, or within a year thereafter.  No additional 
post-service medical records that discuss the etiology of the 
veteran's depression have been obtained and associated with 
the claims folder.  

The Board does not dispute that the veteran currently has 
depression.  However, the disorder was not shown in service, 
nor has it been causally related to active service thereafter 
by any physician who based a diagnosis upon an accurate 
history of symptoms and medical treatment for the same during 
service.  As the veteran's current depression has not been 
medically associated with military service, there is no 
foundation upon which to allow the claim.

In making its determination, the Board has considered the 
veteran's contentions, which are considered credible insofar 
as he described his current symptoms and beliefs that his 
depression was incurred in or aggravated by service.  
However, it has not been indicated that he possesses the 
requisite medical qualifications to opine on a matter 
involving medical diagnosis or medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (a layperson is 
generally not competent to opine on a matter requiring 
knowledge of medical principles, such as causation or 
diagnosis).  

Here, the weight of the evidence is against the veteran's 
claim.  Consequently, the Board must conclude that the claims 
folder contains no competent evidence associating the 
veteran's depression to his active military duty.  In other 
words, no one with sufficient expertise has provided an 
opinion that the veteran has an acquired psychiatric 
disability, which is traceable to his military service, 
either having its onset during service or as the product of 
continued symptoms since service.  As a result, the veteran's 
claim of service connection for depression must be denied.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).


Right Shoulder

Factual Background

Service medical records are entirely negative for complaints, 
findings or treatment of symptoms associated with right 
shoulder injury.

Post service VA and private outpatient treatment records 
dated from 1979 to 2003 primarily show treatment for various 
unrelated disorders.  VA treatment records show that the 
veteran was seen initially in July 1987 for right shoulder 
injury.  The remaining records show the veteran was treated 
for progressive atrophy of the deltoid muscle.  In May 2000 
the veteran again related a history of injuring his right 
shoulder 10 to 15 years earlier in a fall from a ladder onto 
a concrete surface.  X-rays of the right  shoulder showed 
mild degenerative changes at the glenohumeral and 
acromioclavicular joints.  

Analysis

Service medical records are totally devoid of any report or 
clinical finding of a right shoulder injury during service.  
Significantly, there was no reference to symptoms suggestive 
of a right shoulder injury at the time of his National Guard 
enlistment examination in March 1972, two months after 
service separation examination.  Instead, clinical evaluation 
of the veteran was found normal.  The veteran reported no 
pertinent complaints.  As such, the veteran's service medical 
records do not affirmatively establish that a right shoulder 
disability had its onset during his military service.

The earliest recorded medical history places the presence of 
right shoulder complaints in 1987, 15 years after his 
separation from active service in 1972.  Moreover, no medical 
expert of record has suggested that the veteran's current 
right shoulder disability first began during military 
service, or within a year thereafter.  It is clear upon 
review of the record that the veteran suffered a significant 
post service injury to his right shoulder following his 
discharge from service.  Specifically, in July 1987, he 
injured his right shoulder back in a fall from a ladder.  

The veteran's allegations of entitlement have been 
considered, but his statements are not competent evidence of 
causality.  As a layperson, he is not competent to give a 
medical opinion on diagnosis or etiology of a disorder.  
LeShore v. Brown, 8 Vet.App. 406 (1995); Dean v. Brown, 
8 Vet.App. 449 (1995).

Based on the foregoing, the Board must conclude that the 
evidence of record does not demonstrate a causal link or 
nexus between the veteran's right shoulder and deltoid muscle 
disability and his military service.  Consequently, his 
claims for service connection for must be denied.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

1.  As new and material evidence has not been submitted to 
reopen the claim for service connection for a PTSD, the 
appeal is denied.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression is denied.  

3.  Entitlement to service connection for a right shoulder 
and deltoid muscle disability is denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



